Citation Nr: 1416995	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-17 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from April 1971 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claim for entitlement to individual unemployability.  

The Veteran testified at a September 2013 hearing held before the undersigned Veterans Law Judge at the RO. A transcript of the hearing is associated with electronic records maintained in the Virtual VA system.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unable to work due to his service-connected disabilities.  The Veteran is currently service-connected for post-traumatic stress disorder (PTSD), rated at 70 percent, and eczema, bilateral hand, neck, bilateral arms, and bilateral legs, rated at 10 percent.  He therefore meets the minimum schedular criteria for a grant of TDIU under 38 C.F.R. § 4.16(a).  

The Veteran's June 2009 Application for Increased Compensation Based on Unemployability (VA 21-8940) reflects that the Veteran worked at Maxus Apartment from 2001 to 2002, Seaton Temp Agency from 1999 to 2001, Quality Foods in 1999, and Rebsamen Insurance from 1979 to 1997.  The record does not contain any completed Request for Employment Information Forms (VA Form 21-4192) from these employers.  Upon remand, the AOJ should  attempt to have those employers complete a VA Form 21-4192.  38 U.S.C.A § 5103A(b)(1).

Also, the evidence on file indicates the Veteran participated in VA vocational rehabilitation at some point in 2006.  While there is a January 2007 vocational rehabilitation discharge note on file, it does not appear his complete vocational rehabilitation folder has been associated with the claims folder.  Therefore, a remand is also required to obtain any such records as they may be relevant to his claim for TDIU.

The duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  A VA examiner from November 2009 stated that the Veteran's skin disease did not render him unemployable, and VA examiners from November 2003, January 2007, January 2009, and September 2009 stated that the Veteran's PTSD would not preclude all employment.  However, none of the examiners addressed whether the Veteran is unable to maintain substantially gainful employment, and there is no medical evidence specifically addressing the combined effect of the Veteran's service-connected disabilities on his ability to obtain substantially gainful employment.     

Therefore, upon remand, the claims file should be provided to a VA examiner with the appropriate expertise to render a medical opinion regarding the effect of the Veteran's service-connected disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

1.   Send a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, to the Veteran's former employers, Maxus Apartment, Seaton Temp Agency, Quality Foods, and Rebsamen Insurance.  Any response received should be associated with the claims folder. 

2.  Obtain the Veteran's complete VA vocational rehabilitation records and associate them with his VA claims folder.

3.   The Veteran should be afforded a VA examination to ascertain whether he is currently unemployable due  to his service-connected PTSD and eczema.  The examination report should indicate that the claims file was reviewed by the examiner. 

The examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected disabilities, either singly or taken together, render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational background.  ("Substantially gainful employment" means employment sufficient to obtain a living wage).  The Veteran's lay statements should be considered.  The rationale for this opinion should be provided. 

The Veteran is currently service-connected for PTSD  and eczema of the bilateral hands, neck, bilateral arms, and bilateral legs.  He completed four years of high school and most recently was self-employed part-time in 2005, working in lawn care.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

